                                                                              Entered on Docket
                                                                              May 28, 2021
                                                                              EDWARD J. EMMONS, CLERK
                                                                              U.S. BANKRUPTCY COURT
                                                                              NORTHERN DISTRICT OF CALIFORNIA

                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)              Signed and Filed: May 28, 2021
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, California 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001                     ________________________________________
                             5    Email: gheaton@duanemorris.com                DENNIS MONTALI
                                                                                U.S. Bankruptcy Judge
                             6    Counsel for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                                     UNITED STATES BANKRUPTCY COURT

                             9                                     NORTHERN DISTRICT OF CALIFORNIA

                            10                                          SAN FRANCISCO DIVISION

                            11    In re                                                  Case No. 21-30299 DM
                            12    ACEH CAPITAL, LLC,                                     Chapter 7
                            13                                Debtor.                    ORDER AUTHORIZING TRUSTEE TO
                                                                                         REJECT LEASE OF
                            14                                                           NON-RESIDENTIAL REAL PROPERTY
                                                                                         LOCATED AT 1650 BOREL PLACE,
                            15                                                           STE. 105, SAN MATEO, CALIFORNIA,
                                                                                         CALIFORNIA ON 24 HOURS’ NOTICE
                            16                                                           PURSUANT TO B.L.R. 6006-1(b)
                            17                                                           [No Hearing Set]
                            18

                            19              Upon review of the Chapter 7 Trustee’s Notice of Motion and Motion of Trustee to

                            20    Reject Lease of Non-Residential Real Property located at 1650 Borel Place, Ste. 105, San Mateo,

                            21    California on 24 Hours’ Notice Pursuant to B.L.R. 6006-1(b) (“Motion”), and good cause

                            22    appearing, it is hereby

                            23              ORDERED that pursuant to 11 U.S.C. § 365 and B.L.R. 6006-1(b), the Lease entered

                            24    into between Debtor ACEH Capital, LLC, as Lessee, and Borel Place Associates, as Lessor,

                            25    pertaining to the non-residential real property located at 1650 Borel Place, Ste. 105, San Mateo,

                            26    California, as described in the Motion, is hereby rejected as of the date of this Order.

                            27                                           ***END OF ORDER***

                            28
D UANE M O RRIS             LLP
                                  DM3\7703525.1 R1014/00028                          1
   S A N F RA N C I S C O
                               ORDER AUTHORIZING TRUSTEE TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299(1650 BOREL
                                         Doc#  15PLACE, STE.
                                                   Filed:    105, SAN MATEO,
                                                          05/28/21               05/28/21- CASE
                                                                             CALIFORNIA)
                                                                        Entered:                NO. 21-30299
                                                                                           16:08:26    PageDM1 of 2
                             1                                         COURT SERVICE LIST

                             2    Borel Place Associates
                                  1611 Borel Place
                             3    San Mateo, CA 94402
                             4
                                  Borel Place Associates
                             5    Attn: Robert L. Spence, Partner
                                  1611 Borel Place
                             6    San Mateo, CA 94402

                             7    [All other parties entitled to notice are ECF registered in this case.]
                             8

                             9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP
                                  DM3\7703525.1 R1014/00028                          2
   S A N F RA N C I S C O
                               ORDER AUTHORIZING TRUSTEE TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299(1650 BOREL
                                         Doc#  15PLACE, STE.
                                                   Filed:    105, SAN MATEO,
                                                          05/28/21               05/28/21- CASE
                                                                             CALIFORNIA)
                                                                        Entered:                NO. 21-30299
                                                                                           16:08:26    PageDM2 of 2
